DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered.

Status of the Claims
Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are pending in the present application.

Specification
The examples in the specification, Examples 1 and 2, do not specify how the encapsulated ATRA (E-ATRA) and encapsulated BPO (E-BPO) is produced.  Applicant stated in their Remarks filed 13 May 2020 that the preparation of E-ATRA can be found inter alia at the cited reference WO 2011/080741 at paragraph [0030] of the specification, in which Example 1 of WO 2011/080741 provides the preparation of encapsulated ATRA.  inter alia at US 9,687,465, Example 2.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2021 was filed with the RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sertchook et al. (US 2014/0147396 A1) in view of Toledano ‘262 (US 2009/0081262 A1), Toledano ‘443 (US 2010/0016443 A1), Toledano ‘951 (US 2011/0177951 A1) and Toledano ‘695 (US 2012/0202695 A1).
Sertchook et al. teach a composition comprising benzoyl peroxide (BPO) for topical use in the treatment of rosacea, wherein said benzoyl peroxide is in a solid form and present between about 2.5-5% wt. ([0017]-[0018]; and Claims 1, 5 and 21-22).  Sertchook 90) of 0.3-50 µm ([0080] and [0084]-[0090]).  Sertchook et al. further teach that the dissolution rate of said BPO from the composition is less than about 80% weight/h ([0020]-[0021], [0024] and [0040]; and Claim 1).  Sertchook et al. also teach that the composition may be in the form of a cream, gel, emulsion, lotion, milk, ointment, etc. ([0043]-[0044], [0057] and [0059]; Examples 1-5 and 5-6; and Claim 16).  
Sertchook et al. do not explicitly disclose compositions comprising tretinoin dispersed in an oil and encapsulated within a core of a microcapsule having a shell comprising a metal oxide, or that the tretinoin is in the amount of between 0.01% and 0.1% weight of the composition, as instantly claimed.  However, Sertchook et al. teach that their compositions may comprise at least one further pharmaceutical active agent in addition to BPO, such as tretinoin ([0026]-[0028]).  
Toledano ‘262 teach a solid, water-insoluble particulate matter coated with a metal oxide ([0045]; and Claim 1).  Toledano ‘262 teach that the water-insoluble particulate matter is preferably benzoyl peroxide, tretinoin or mixtures thereof ([0119]-[0120], [0195]-[0196], [0219] and [0245]; and Claims 92, 117 and 126).  Toledano ‘262 teach that the water-insoluble particulate matter, i.e., the core of the particles, has a D90 preferably in 
Toledano ‘443 teach a solid, water-insoluble particulate matter coated with a metal oxide ([0001], [0022], [0025] and [0038]; and Claims 1, 41 and 45).  Toledano ‘443 teach that the water-insoluble particulate matter is preferably benzoyl peroxide, tretinoin or mixtures thereof ([0127]-[0129], [0191]-[0194], [0206]-[0208] and [0224]; Examples 1-5; and Claims 48-51).  Toledano ‘443 teach that the water-insoluble particulate matter, i.e., the core of the particles, has a D90 preferably in the range of 0.3-50 µm ([0044] and [0050]-[0054]), and the particles (coated particulate matter) preferably have a diameter of 1-50 µm, most preferably in the range 2-30 µm ([0178] and [0212]).  Toledano ‘443 further teach an example wherein tretinoin (ATRA) is milled using a microfluidizer processor at 15,000 psi until the particle sized distribution (PSD) is d(0.9)<20 µm followed by coating with silica 5-100 times in order to create a series of silica layers around ATRA having different thicknesses (Example 3); and another example wherein tretinoin is milled until the PSD is d(0.9)<13 µm followed by coating with silica 50 times in order to create silica layers around ATRA (Example 5).  
Toledano ‘951 teach microcapsules comprising a core material encapsulated by a metal oxide shell, wherein said core material is a dispersion in liquid; wherein the thickness of said metal oxide shell is in the range 0.1-10 µm; and wherein said shell is obtained from (a) metal oxide nanoparticles, and (b) a hydrolyzed and polymerized sol 
Toledano ‘695 teach microcapsules comprising a core material encapsulated by a metal oxide shell, wherein said core material comprises at least one active agent and at least one phase changing material; wherein the thickness of said metal oxide shell is in the range 0.1-10 µm; and wherein said shell is obtained from (a) metal oxide nanoparticles, and (b) a hydrolyzed and polymerized sol gel precursor ([0024], [0029]-[0031], [0034], [0090]; and Claims 50, 59 and 66).  Toledano ‘695 teach that the core material may be solid ([0036]), and comprises a dermatologically active agent, preferably benzoyl peroxide, tretinoin or mixtures thereof ([0055]-[0059]; Examples 1-16; and Claims 53 and 64).  Toledano ‘695 teach an example comprising tretinoin dispersed in an oil, milled and coated with a metal oxide shell (Example 1); and examples of formulations comprising a mixture of the encapsulated ATRA at 0.1% and encapsulated BPO at 6% (Examples 12-16).  
Thus, Toledano ‘262, Toledano ‘443, Toledano ‘951 and Toledano ‘695 teach compositions comprising particulate matter coated with a metal oxide shell, wherein the particulate matter comprises benzoyl peroxide, tretinoin, or mixtures thereof, and the particles have a size of less than 50 µm.  Toledano ‘695 specifically teach compositions comprising 0.1% tretinoin and 6% benzoyl peroxide combined into the same composition about 3% weight” since the instant specification does not specifically define the term “about” and what values fall within the scope of the claim limitation.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the instant claims to prepare compositions according to Sertchook et al. comprising a combination of BPO and tretinoin, wherein the microcapsules containing tretinoin have a particle size of less than 50 µm, as reasonably suggested by Toledano ‘262, Toledano ‘443, Toledano ‘951 and Toledano ‘695.
Regarding the concentration of BPO and tretinoin, Sertchook et al. teach that benzoyl peroxide is present between about 2.5-5% wt.  Toledano ‘695 teach that the concentrations of dermatological agents that can be used for treatment of a specific disease or disorder may be as described in The Merck index.  Although individual needs may vary, determination of optimal ranges for effective amounts of the compositions is within the skill of the art ([0098]-[0099]).  Toledano ‘695 further teach compositions comprising 0.1% tretinoin and 6% benzoyl peroxide (Examples 12-16).  
Therefore, a person having ordinary skill in the art would have been able to determine through routine experimentation the therapeutically effective concentration of BPO and tretinoin to be combined within the compositions according to Sertchook et al.
Regarding the concentration of all-trans 5,6-epoxy retinoic acid as recited in instant claims 1 and 12, and the amount of degradation of tretinoin as recited in instant claims 13-16, Sertchook et al. teach microcapsules comprising the active agent with a metal oxide shell, as instantly claimed.  Also, Toledano ‘695 teach that microcapsules obtained by a process of the invention are stable for a period of between about 2 months to about 
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, Sertchook et al. teach that the dissolution rate of BPO is less than about 80% weight/h, between about 20-80% weight/h, between about 40-60% weight/h, less than about 40% weight/h, less than about 20% weight/h, or between about 10-50% weight/h ([0020]-[0021]).  Sertchook et al. do not explicitly disclose the dissolution rate for tretinoin.  However, Toledano ‘695 teach that the constituents included in the core material whether solid or liquid ingredients have a solubility of about less than 1% w/w, preferably less than 0.5% w/w and most preferably less than 0.15% w/w at room temperature (20-25 ºC) ([0040]).  Toledano ‘695 teach particles that are the same as instantly claimed, i.e., tretinoin coated with a metal oxide.  Therefore, in the absence of evidence to the contrary, 
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The concentration of degradation product, the amount of degradation, and the dissolution rate of tretinoin are descriptive and thus would be inherent properties of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Response to Arguments
Applicant’s arguments filed 13 July 2021 have been fully considered but they are not persuasive.  Applicant asserts that nowhere does any one of Sertchook, Toledano '262, Toledano '443, Toledano '951, and Toledano '695 teach or suggest the claimed composition, much less such a composition with all the features as required and having unexpectedly low degradation rate.  Applicant argues that for example, nowhere does any one of Sertchook, Toledano '262, Toledano '443, Toledano '951, and Toledano '695 teach or suggest that while the particle size decreases, the degradation rate decreases as well.  Applicant argues that two out of 5 references cited by the Examiner, Toledano ‘262 and Toledano ‘443, disclose multiple size ranges, but three out of 5 cited references, Sertchook, Toledano ‘951, and Toledano ‘695, equally do not require any particle sizes. .
Applicant also argues that the skilled artisan would not have expected to know any particular size ranges of tretinoin microcapsules for any surprising properties.  Applicant asserts that in view of all the references cited by the Examiner, it is surprising that the degradation rate of tretinoin microcapsules is significantly reduced when the D90 size of the tretinoin microcapsules in the claimed composition is less than 50 µm when the concentration of encapsulated tretinoin is 0.01% to 0.1% by weight of the composition.
The examiner respectfully argues that Toledano ’695 teaches particles comprising ATRA with a metal oxide coating that are suitable for the treatment of skin’s inflammatory processes, psoriasis, pruritus, etc.  Toledano ‘262 teach formulations comprising E-ATRA, E-BPO and mixtures thereof, wherein the compositions are used for the same purpose as Toledano ‘695, including treatment of skin’s inflammatory processes, psoriasis, pruritus, etc. ([0195], [0211]; Claim 117).  Toledano ‘262 teach that the coated particulate matter have a diameter of 0.5-100 µm, more preferably 1-50 µm, and most preferably 5-30 µm ([0182]).  Toledano ‘443 also teach formulations comprising E-ATRA, 
Also, the examiner argues that Sertchook et al., Toledano ‘951, and Toledano ‘695 do not teach away from, criticize, discredit, or otherwise discourage preparation of particles having a size in the ranges taught by Toledano ‘262 and Toledano ‘443.  Sertchook et al., Toledano ‘951, Toledano ‘695, Toledano ‘262 and Toledano ‘443 all teach particles comprising ATRA and/or BPO used for the same purpose.  Toledano ‘695 specifically teaches particles that comprise the same components as instantly claimed; and Toledano ‘262 and Toledano ‘443 teach that the particles comprising ATRA with a metal coating preferably have a particle size within the scope of the instant claims.
Therefore, it would have been obvious to prepare compositions according to Toledano ’695 wherein the particles comprising E-ATRA have the same particle size as the particles according to Toledano ‘262 and Toledano ‘443.  Such would have been obvious because the particles are used for the same purpose and comprise ATRA and BPO as the active ingredients, and Toledano ‘443 teach the desire to increase the stability of the ATRA through coating with metal oxide shells.  A person having ordinary skill in the art preparing microcapsules according to Toledano ‘695 would have been motivated to look to Toledano ‘262 and Toledano ‘443 for the microcapsule size because Toledano .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,868,103.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an encapsulated active composition comprising microcapsules comprising a core containing the active coated by a metal oxide shell, wherein the active includes tretinoin.  US ‘103 also claims that the coated particulate matter has a diameter of about 0.5-100 µm.  US ‘103 does not explicitly claim the concentration of all-trans 5,6-epoxy retinoic acid.  However, US ‘103 claims microcapsules comprising tretinoin coated by a metal oxide shell, wherein the particles have a size of 0.5-100 µm.  The instant specification states that “the particle size .
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, US ‘103 claim the same active component as instantly claimed, tretinoin, coated with a metal oxide.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of US ‘103 would necessarily be within the instantly claimed range.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4, 9, 24, 37-38, 41-42, 45-51, 54 and 59-60 of copending Application No. 12/525,331 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to solid water-insoluble particulate matter 
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, the ‘331 Application claim the same active component as instantly claimed, tretinoin, coated with a metal oxide.  The ‘331 Application also claim that the time for releasing 50% w/w of the particulate matter from said particles is at least two-fold higher as compared to the dissolution of the free form of the particulate matter having substantially the same particle size diameter as the particulate matter in said particles.  Therefore, in the absence of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47, 49-50, 53-58 and 72-74 of U.S. Patent No. 10,688,462.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to microcapsules comprising a core material encapsulated by a metal oxide shell, wherein the core material comprises a retinoid, such as tretinoin, for the treatment of a disease or disorder selected from acne, infection, inflammation, pruritus, psoriasis, seborrhea, contact dermatitis, rosacea and combinations thereof.  US ‘462 claims a microcapsule comprising a solid core and metal oxide shell wherein the metal oxide shell has a thickness of 0.1-10 µm.  US ‘462 does not explicitly claim the concentration of all-trans 5,6-epoxy retinoic acid, the degradation of tretinoin or the dissolution rate of the tretinoin.  However, the instant specification states that “the particle size distribution of the suspensions influences the percentage of the ATRA degradant RRT 0.44 (all-trans 5,6-epoxy retinoic acid) and the % degradation of ATRA”.  The specification shows that all particles less than 49 µm have less than 0.7% all-trans 5,6-epoxy retinoic acid and less .
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, US ‘462 claims the same active component as instantly claimed, a retinoid such as tretinoin, coated with a metal oxide.  US ‘462 also claims encapsulating the active within a metal oxide having a thickness of 0.1-10 µm.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of US ‘462 would necessarily be within the instantly claimed range.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12-24 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,512,796.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to microcapsules having a core encapsulated within a metal oxide shell, wherein the core comprises an active agent, such as retinoids.  US ‘796 does not explicitly claim the concentration of all-trans 5,6-epoxy retinoic acid, the degradation of tretinoin or the dissolution rate of the tretinoin.  .
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, US ‘796 claims the same active component as instantly claimed, a retinoid such as tretinoin, coated with a metal oxide.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of SU ‘796 would necessarily be within the instantly claimed range.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,687,465 in view of Toledano ‘262 (US 2009/0081262 A1), Toledano ‘443 (US 2010/0016443 A1), Toledano ‘951 (US 2011/0177951 A1) and Toledano ‘695 (US .  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to microcapsules comprising a core containing an active agent and a metal oxide shell, wherein the microcapsules are suitable for the treatment of rosacea.  US ‘465 claims that the active agent is benzoyl peroxide, but does not explicitly claim a retinoid, such as tretinoin, as the active agent.  However, Toledano ‘262, Toledano ‘443, Toledano ‘951 and Toledano ‘695 teach compositions comprising particulate matter coated with a metal oxide shell, wherein the particulate matter comprises benzoyl peroxide, tretinoin, or mixtures thereof, and the particles have a size of less than 50 µm.  Toledano ‘695 specifically teach examples wherein BPO and tretinoin are combined into the same composition (Examples 12-16).  Therefore, it would have been prima facie obvious to prepare microcapsules according to US ‘465 wherein tretinoin is the active agent, or tretinoin is combined with benzoyl peroxide as the active agents.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-8 of copending Application No. 13/537,646 (reference application) in view of Toledano ‘695 (US 2012/0202695 A1) and Toledano ‘262 (US 2009/0081262 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising microcapsules of ATRA and 
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, the ‘646 Application claim the same active component as instantly claimed, tretinoin, coated with a metal oxide.  Therefore, in the absence of evidence to the contrary, the dissolution .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616